Citation Nr: 9934286	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1962 to January 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
recurrent anxiety, and depression; without evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired memory; impaired judgment; or impaired 
abstract thinking.

2.  The veteran's PTSD is manifested primarily by moderate 
impairment in social functioning and industrial capability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.3, Diagnostic Code 
9411, as amended at 61 Fed. Reg. 52695 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an evaluation in excess of 30 
percent is warranted for his service-connected psychiatric 
disorder characterized by ongoing anxiety, anger, and 
depression.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

In reaching the decision in this case, the Board has 
considered several general VA regulations applicable to all 
rating determinations as well as those regulations specific 
to rating mental disorders.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Service connection is in effect for PTSD, assigned a 30 
percent disability evaluation.  The evaluation assigned for 
the veteran's service-connected PTSD is established by 
comparing the current manifestations as indicated in recent 
medical findings with the criteria in the VA SCHEDULE FOR RATING 
DISABILITIES (Schedule), 38 C.F.R. Part 4 (1999).  Essentially, 
these evaluations are based, in large degree, on the 
impairment that current clinical findings objectively show to 
be the result of service-connected disability.

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet.App. 589 (1991).  The veteran was granted service 
connection for PTSD for compensation purposes in a June 1993 
rating decision.  This decision was based in significant part 
on the veteran's service records and VA treatment and 
examination records.  This rating decision assigned a 30 
percent disability evaluation for PTSD, effective from August 
1990.  An August 1995 rating action reduced the disability 
evaluation to noncompensably disabling, effective November 
1995, however, the 30 percent evaluation was restored in an 
October 1996 rating action. 

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Under the General Rating Formula for 
Psychoneurotic Disorders in effect prior to November 7, 1996, 
a 50 percent evaluation is assigned when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of  psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
evaluation is assigned for less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A noncompensable rating is assigned when there are neurotic 
symptoms that may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet.App. 301, (1993), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed.Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The evidence concerning the veteran's current level of 
disability consists primarily of his written statements, 
personal testimony, as well as the reports of VA treatment 
and examination, which included psychological testing.  It 
has not been alleged that his disability from PTSD has 
worsened since the most recent VA examination. 

The veteran underwent VA psychological testing in January 
1997.  The Shipley Institute of Living Scale was performed in 
order to assess his level of intellectual functioning.  The 
results reflected that he was in the average to above average 
range in cognitive ability.  The scoring on the Beck 
depression Inventory was indicative of moderate to severe 
depression.  The results from the Mississippi Scale for 
Combat Related PTSD and the Minnesota Multiphasic Personality 
Inventory (MMPI) suggested the presence of PTSD with moderate 
level of exposure to combat.  His responses to the MMPI 
suggested that he was in a significant amount of distress.  
It was further noted that there was a tendency by the veteran 
to acknowledge symptoms suggesting neurotic rather than 
psychotic symptoms.  It was noted that such respondents were 
often experiencing a fair degree of psychological distress 
and endorsed multiple psychiatric symptoms in order to convey 
current distress to the examiner.  He also reported taking 
Vistaril as an aid in sleeping. 

At VA examination in December 1998, the veteran reported that 
his anxiety attacks had increased.  He indicated that he was 
having anxiety attacks on a daily basis but severe attacks 
four or five times a month.  He described the attacks as 
feelings of unreasonable apprehension with shortness of 
breath and thoughts of dying.  The attacks lasted anywhere 
from a half-hour to an hour.  He complained of feeling 
depressed and irritable.  The VA examiner compared the 
results of the veteran's then current psychological testing 
with the findings that were gathered at the VA examination 
conducted in January 1997.  He indicated that there was an 
increase in the Beck Depression Inventory score and that both 
scores were in the severe category.  His score on the M-scale 
indicated a small increase in PTSD symptoms.  There were 
minor to moderate changes in some of the MMPI scales there 
are relevant to PTSD symptomatology.  There was a small drop 
in the MMPI-II depression scores that represented small 
positive improvement.  His scores that represented anxiety 
and suspiciousness remained the same.  There was an increase 
in the scale representing mental confusion but this was not 
particularly associated with PTSD symptoms.  There was a 
five-point reduction in the social introversion scale, which 
indicated less social alienation.  The examiner commented 
that taken as a whole the psychological testing did not offer 
strong support for a significant increase in PTSD symptoms.  
However, it was also pointed out that when the veteran's Beck 
Depression Inventory and M-scale results were considered with 
the veteran's subjective reports of increased anxiety 
attacks, then a case could be made for mild to moderate 
increase in the PTSD  symptomatology.

In considering the new criteria, at the VA examination in 
December 1998, the veteran described panic attacks daily, 
which would appear to fit the criteria for a 50 percent 
rating.  It is noted that September 1997 VA counseling 
records reflect that it was explained to the veteran that 
physicians were reluctant to prescribe Xanax for his panic 
attacks due to his excessive intake of alcohol.  
Nevertheless, when considering the entire evidence of record, 
including the described panic attacks his psychiatric 
manifestations are more consistent with a 30 percent rating.  
At VA examination in February 1994, the veteran's displayed 
affect was considered restricted and his mood was depressed.  
VA outpatient records dated in August 1997 show that the 
veteran denied depression but his affect bordered on tears.  
As noted this was echoed at the 1999 VA examination, however 
this is considered in a 30 percent rating.  

In describing his symptoms, at the latest VA examinations, 
the veteran did not indicate problems involving routine 
behavior, self-care, or conversation.  His conversation was 
normal, not circumstantial, circumlocutory, stereotyped, 
illogical, obscure, or irrelevant.  At the December 1998 
examination, his speech was described as lucid and goal 
directed.  His memory was not reported to be limited to 
retention of only highly learned tasks, much less marked by 
memory loss for close relatives, or his own occupation or 
name.  At the December 1998 examination, his memory was 
described as adequate.  His judgment has not been described 
as impaired.  March 1998 VA outpatient records reflect that 
his judgment and insight were intact.  At the December 1998 
examination, his abstract thinking and concentration were 
adequate.  Further, it has not been reported that he 
neglected his personal appearance or hygiene at either of the 
examinations.  He appeared to be able to function 
independently, appropriately, and effectively.  He was well 
dressed and cooperative throughout his interviews at VA 
examinations in 1997 and 1998.  He was well oriented, rather 
than disoriented.  There were no reported obsessional 
rituals.

At the February 1994 examination, he did reportedly have some 
impairment in social relationships, in that he described past 
alcohol and drug use.  As noted, he also had some mood 
disturbances, described as anxiety and depression.  He 
reported that he had been married three times.  He abandoned 
his first wife and the second and third wives became involved 
in affairs.  All three ended in divorce.  He was then single 
and lived alone.  He had three children.  

At the April 1995 VA examination he reported more details of 
his marital history and indicated that he lived at a War 
Veterans Home.

At his December 1997 personal hearing, he indicated that his 
three children lived in California and he had occasional 
contact with them.  He reported at his personal hearing in 
December 1996 that he interacted and got alone with the other 
residents of the War Veterans Home.  He was chairman of the 
residents' council until two months previously.  On the 
weekends he would go down to the pub and have beer and shoot 
pool with friends.  His daily activity consisted of garden 
work, watching television and reading books.  He reported 
that reading books kept him from talking to people.  He slept 
normally, if he took his medication.  

VA outpatient records dated between 1995 and 1998 show that 
the veteran is receiving VA supportive therapy.  In August 
1997, the veteran reported having problems with the staff of 
the War Veterans Home entering his room at night.  He 
admitted to going out and drinking 3 to 4 times a week.  He 
denied having a drinking problem and would not consider help 
in that regard.  In September 1997, he reported having 
problems at the home but he had no other alternative.  He 
also expressed a desire to see his parents that lived in 
Europe.  In February 1998, he reported being upset with the 
War Veterans Home because they would not let him have a 
coffee maker in his room or "disc his garden."  He was 
upset with his children who did not contact him until after 
Christmas.  He was upset with the physicians for not 
prescribing Xanax  He did not feel that he could work because 
of physical limitations.  He was not hopeful that the VA 
would increase his benefits.  He was described as sarcastic 
and angry.  In March 1998, the veteran continued displaying 
his anger with the Veteran War Home.  The veteran used 
sarcasm and humor to mask his anger.  The examiner noted that 
the veteran was manipulative and displayed characterological 
traits.  Although there is obvious evidence of difficulties 
in establishing and maintaining effective work and social 
relationships, these factors, alone, however, do not more 
nearly approximate the criteria for a 50 percent rating or 
higher.  See 38 C.F.R. § 4.7 (1999). 

For example, the VA physicians at the January 1997 and 
December 1998 examinations assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60.  In December 
1998, the VA physician assigned a GAF score of 55.  A GAF of 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers), whereas a GAF 
of 50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.  The veteran's 30 percent disability rating reflects 
the fact that he experiences moderate psychiatric symptoms.  
Despite the reported slight increase in PTSD symptoms, it is 
not shown that he has symptomatology that is comparable with 
more serious impairment such as suicidal ideation or 
obsessional rituals.  The assigned GAF score does not support 
the conclusion that the veteran has more than moderate 
impairment in his social or occupational functioning.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  However, review 
of the record discloses no probative evidence that the 
veteran's service-connected PTSD is productive of more than 
moderate impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for his service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1996).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported 
that he is unemployed.  A review of the records does not show 
that his unemployment resulted from his service-connected 
disability.  As referred to above, the record shows that non-
service connected disabilities apparently limits him 
physically.  In February 1998, the veteran reported that he 
was unable to work because he had a variety of physical 
ailments including a hernia, a herniated disc, and arthritis 
of the shoulder.  Further, the veteran has not produced any 
documents from any former place of employment implicating his 
service-connected disability. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the VA is receiving support counseling on a regular 
basis, as discussed above, the medical evidence explicitly 
reveals that a 30 percent disability evaluation is in order 
for the veteran's PTSD.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

An increased rating for PTSD is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

